Petitioner resides in a three-bedroom town house with her *1057four children, two of whom were determined to be respondent’s children. Although petitioner claimed to have monthly expenses exceeding her income by nearly $800, her financial affidavit reveals relatively minor debts, most of which were incurred prior to commencement of this proceeding. Respondent has a net spendable income of some $25 to $45 per week. Both parties are employed, with petitioner earning about $25,000 per year (including her annual bonus) and respondent earning some $21,000 annually.
In view of respondent’s limited ability to pay, we find the court’s award of child support in the sum of $90 per week to be excessive and reduce the award to $45 per week. Based upon this modification, the judgment of arrears is vacated, and arrears are correspondingly reduced to $4,095 (91 weeks times $45), which respondent is hereby ordered to satisfy by weekly payments of $15.
We also find the award of counsel fees to be excessive and reduce that award to $750, including costs and disbursements. We have considered respondent’s remaining contentions and find them to be without merit. (Appeal from order of Monroe County Family Court, Willis, J. — paternity and support.) Present — Doerr, J. P., Boomer, Green, Pine and Balio, JJ.